 
      

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:. .
DATE FILED: 12/20/2019

oo

 
 
 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

JUDITH SCHAPER,
Plaintiff,
~against- 1:17-cv-01246 (ALC)
THE BRONX LEBANON HOSPITAL ORDER

CENTER and CAROL WILSON,

Defendants.
ANDREW L. CARTER, JR., United States District Judge:

 

 

Plaintiff Judith Schaper brings this action against Defendants the Bronx Lebanon
Hospital Center and Carol Wilson (collectively, the “Defendants”), alleging claims of retaliation
and hostile work environment in violation of Title VII of the Civil Rights Act of 1964 (“Title
VII”), the New York State Human Rights Law (“NYSHRL”) and the New York City Human
Rights Law (““NYCHRL”). See Compl., ECF No. 1. On September 30, 2019, the Court denied
Defendants’ motion for summary judgment. See ECF No. 82. In that order, the Court stated

Plaintiffs opposition to the motion for summary judgement adds discrimination claims of
disparate treatment under Title VII, NYSHRL and NYCHRL. Although Plaintiffs
Second Cause of Action is characterized as a discrimination claim under Title VII, it
cannot be construed as a claim of disparate treatment because it is limited to a claim of
hostile work environment. See Compl. At 9. (“Defendants have discriminated against the
Plaintiff due to her race by subjecting Plaintiff to a hostile work environment.”). The
Complaint otherwise does not include claims of disparate treatment and accordingly, the
court will not address these discrimination claims. See Thomas v. Egan, 1 F. App’x 52,
54 (2d Cir. 2001) (citations omitted) (“A claim must be set forth in the pleadings, in order
to give defendants fair notice of the nature of the plaintiff's claim. Thus, it is
inappropriate to raise new claims for the first time in submissions in opposition to a
summary judgment motion.”). However, Plaintiff may request leave to amend her
Complaint.

Td. atn. 1.

 
Subsequently, on October 8, 2019, Plaintiff filed a pre-motion conference letter
requesting leave to file a motion to amend her complaint. See ECF No. 83. Defendants opposed
the pre-motion conference letter request on October 14, 2019. See ECF No. 84. For the purpose
of efficiency, the Court deemed Plaintiffs pre-motion conference letter as a motion to amend her
complaint and ordered Defendants to submit a letter brief in opposition to Plaintiff's motion by
November 12, 2019. See ECF No. 85. Because the Defendants failed to respond to said order by
the Court ordered deadline, on December 12, 2019, the Court issued an order to show cause as to
why Plaintiff's letter should not be treated as unopposed. See ECF 86. That same day, the
Defendants filed an opposition brief setting forth their position. See ECF No. 87.

Pursuant to Federal Rules of Civil Procedure 15(a)(1) a party may amend its complaint
once without leave of court up to 21 days after the service of either a responsive pleading or
various Fed. R. Civ. P. 12 motions. See Fed. R. Civ. P. 15(a)(1). After that time has expired, any
amendment requires the consent of the opposing parties or leave of court. See Fed. R. Civ. P.
15(a)(2). Rule 15(a)(2) states “the court should freely give leave when justice so requires.” Jd.
The Supreme Court has instructed that “this mandate is to be heeded.” Foman v. Davis, 371 U.S,
178, 182 (1962). However, it is ultimately “within the sound discretion of the court whether to
grant leave to amend.” John Hancock Mut. Fife Ins. Co. v. Amerford Int'l Corp., 22 F.3d 458,
462 (2d Cir. 1994) (citing Foman, 371 U.S. at 178). Where “the moving party has unduly
delayed or acted in bad faith, the opposing party will be unfairly prejudiced if leave is granted, or
the proposed amendment is futile” courts in this circuit have denied motions to amend a

complaint. Agerbrink v. Model Serv. LLC, 155 F. Supp. 3d 448, 452 (S.D.N.Y. 2016).

 
The Defendants argue that Plaintiff's motion should be denied because she has exercised
undue delay and a dilatory motive, and the defendants would be unduly prejudiced if the Court
were to grant the request. The Court disagrees. Although it is true that discovery closed and the

cee

court rendered a decision on Defendants’ motion for summary judgment, “‘mere delay’ is not, of
itself, sufficient to justify denial of a Rule 15(a) motion.” Parker v. Columbia Pictures Indus.,
204 F.3d 326, 339 (2d Cir. 2000); see also State Teachers Retirement Board v, Fluor Corp., 654
F.2d 843, 856 (2d Cir.1981) (“Mere delay, however, absent a showing of bad faith or undue
prejudice, does not provide a basis for a district court to deny the right to amend”). Here,
Plaintiff believed her complaint included a claim of disparate treatment. This belief appears to be
genuine considering Plaintiff addressed disparate treatment in her opposition brief to
Defendants’ summary judgment motion. Because Defendants have failed to make a showing of
bad faith, and as described below they have not demonstrated undue prejudice, the Court finds
that this delay is not sufficient to deny Plaintiff's motion.

“In determining what constitutes ‘prejudice,’” the Second Circuit has considered
“whether the assertion of the new claim or defense would ‘(i) require the opponent to expend
significant additional resources to conduct discovery and prepare for trial; (ii) significantly delay
the resolution of the dispute; or (iii) prevent the plaintiff from bringing a timely action in another
jurisdiction.’” Monahan v. New York City Dep't of Corr., 214 F.3d 275, 284 (2d Cir. 2000)
(citing Block, 988 F.2d 988 F.2d 344, 350 (2d Cir. 1993)). Here, Plaintiff indicated that there is

no need for further discovery because she simply intends to add previously obtained information

to her complaint. Accordingly, the Defendants would not be required to expend significant

 
additional resources. Furthermore, there will not be significant delay in the resolution of the
dispute since a trial has not yet been scheduled.

For the reasons set forth above, Plaintiff is GRANTED leave to amend her complaint for
the limited purpose of adding a disparate treatment claim. Plaintiff must file an amended

complaint on or before January 10, 2020.

SO ORDERED. F oO
Nh on <a o att
Dated: December 20, 2019

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
